 1

 2

 3

 4

 5
                                                                         JS-6
 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DERRIC BURBIE,                             Case No. 8:19-00465 R (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   WARDEN,
                               Respondent.
15

16

17         Pursuant to the Court’s Order Dismissing Second or Successive Federal Habeas

18   Petition and Denying Certificate of Appealability, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed without prejudice.

20

21   DATED: May 16, 2019                     _____/s/ Autumn D. Spaeth_______
                                             HONORABLE AUTUMN D. SPAETH
22                                           United States District Judge

23

24
